Exhibit 10.1

SIGNING BONUS AGREEMENT

This SIGNING BONUS AGREEMENT (this “Agreement”), dated                     (the
“Hire Date”), is entered into by and between Noble Drilling Services Inc., a
Delaware corporation, on behalf of itself and its affiliates (the “Company”)
and Stephen M. Butz (“Executive” and, together with the Company, the “Parties”).

WHEREAS, in connection with Executive’s employment as Executive Vice President
and Chief Financial Officer of the Company, the Company intends to pay Executive
a one-time cash signing bonus which shall be subject to a repayment clawback;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

  1.

Signing Bonus. The Company agrees to pay Executive a one-time cash signing bonus
of $1,100,000.00 (one million, one hundred thousand dollars) (the “Bonus”),
subject to all required taxes and withholdings, to be paid on the regularly
scheduled payroll date of January 15, 2020, subject to the repayment provisions
set forth in Section 2 of this Agreement.

 

  2.

Repayment of Bonus. Executive agrees to repay the Bonus to the Company in
accordance with the following terms and conditions:

 

  a)

If, prior to the first anniversary of Executive’s Hire Date, Executive
terminates his employment with the Company without “Good Reason” or Executive’s
employment is terminated by the Company for “Cause” (as such terms are defined
in that certain Employment Agreement, dated                , between Executive
and the Company (the “Employment Agreement”)), then Executive shall repay 100%
of the Bonus to the Company;

 

  b)

If, at any time on or after the first anniversary of Executive’s Hire Date, but
prior to the second anniversary of Executive’s Hire Date, Executive terminates
his employment with the Company without “Good Reason” or Executive’s employment
is terminated by the Company for “Cause” (as such terms are defined in the
Employment Agreement), then Executive shall repay 50% of the Bonus to the
Company;

 

  c)

Any repayment required pursuant to Sections 2(a) or 2(b) of this Agreement will
be paid by Executive to the Company within ten days of the termination of
Executive’s employment with the Company, it being understood that repayment
instructions will be provided to Executive promptly following such termination
of employment.

 

  3.

Consent to Offset. Executive agrees that any repayment due to the Company under
this Agreement may be deducted, to the extent permitted by law (and to the
extent any such deduction is exempt from, or compliant with, Section 409A of the
Internal Revenue Code of 1986, as amended), from any amounts due to Executive
from the Company or its affiliates at the time of employment termination,
including wages, accrued vacation pay, incentive compensation payments, bonuses
and commissions, and Executive hereby expressly authorizes such deduction(s).
Executive understands and agrees that, if such deductions are not sufficient to
repay the full amount owed, Executive will still remain obligated to repay the
balance to the Company.



--------------------------------------------------------------------------------

  4.

No Guarantee of Continued Employment. Nothing in this Agreement will be
construed as a commitment, guarantee, agreement, or understanding of any kind or
nature that the Company will continue to employ Executive, nor will this
Agreement affect in any way the right of either Party to terminate Executive’s
employment at any time and for any reason, with or without Cause. Executive
acknowledges and agrees that Executive is an “at will” employee.

 

  5.

Acknowledgment. Executive understands he has the right to discuss this Agreement
with his legal and financial advisors and family members, and that to the extent
desired, he has availed himself of this opportunity. Executive further
acknowledges that he has carefully read and fully understands the provisions of
this Agreement, and that he is voluntarily entering into it without any duress
or pressure from the Company.

 

  6.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof and shall supersede any other prior
agreement or understanding, whether written or oral, between the Parties with
respect to such subject matter.

 

  7.

Severability. The Parties agree that should any provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
remainder of the Agreement shall nonetheless remain binding and enforceable and
the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.

 

  8.

Choice of Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws thereof.

 

  9.

Amendments. This Agreement may not be modified or amended in any respect except
by an instrument in writing signed by both Parties.

 

  10.

Successors and Assigns. This Agreement is personal to Executive and is not
assignable by Executive without the prior written consent of the Company. This
Agreement shall bind and inure to the benefit of, and be enforceable by,
Executive and the Company and their respective permitted successors and assigns.

 

  11.

Counterparts. This Agreement may be executed in separate counterparts (including
by means of facsimile or other electronic media), each of which shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, to be effective for all purposes as of the date set forth above.

 

COMPANY NOBLE DRILLING SERVICES INC.

 

EXECUTIVE

 

Name: Stephen M. Butz